DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 11/05/2020.  This IDS has been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electromagnetic force compensation load measurement mechanism, does not reasonably provide enablement for a general “load measurement mechanism.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Examiner notes that “load measurement mechanism” in general is not supported by the claims because it encompasses any and all load measurement mechanisms including strain gauges, capacitance load cells, ultrasonic load cells, balance beam type scales, liquid bladder/pressure measuring cells, etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Independent claim 1 recites an electronic balance whose natural frequency is known, comprising: 
a load measurement mechanism configured to detect weighing data; 
an arithmetic processing unit configured to perform arithmetic processing by using the weighing data; 
the arithmetic processing unit is configured to extract a vibration component of the natural frequency from the weighing data detected by the load measurement mechanism and
display the vibration component of the natural frequency. 

The claim limitation of the abstract idea has been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: machine. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” 
For example, the step of “extract a vibration component of the natural frequency from the weighing data detected by the load measurement mechanism” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm (frequency/Fourier analysis). 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
Regarding to claim 1, the additional element of a load measurement mechanism  is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. It is a load sensor recited at the highest generality possible and therefore on generally links the abstract idea to the field of weighing.  See MPEP §2106.05(h); “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
The arithmetic processing unit is a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
Finally, merely displaying the result of the abstract idea is considered insignificant extra-solution activity.  The MPEP cites outputting data as both a necessary/routine aspect of data gathering (“whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”) and an insignificant application (“printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”).  See MPEP §2106.05(g).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
In conclusion, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
Therefore, the claim is not patent eligible.
With regards to the dependent claims, claims 2 and 3 provide additional features/steps which are drawn to the display of the abstract idea and are additional Claim 4 further expands on the abstract idea of frequency analysis and is not patent eligible for the reasons outlined above. 

Allowable Subject Matter
There is no prior art rejection for the claims, however Examiner cannot comment on their allowability until the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 101 are overcome.
The closest prior art to Applicant’s claimed invention in US 2017/0052058 to Ito et al. which discloses calculating and extracting the vibration component of the natural frequency of the weight sensor and subtracting it from the weight signal (¶ [0085]).  Giving this teaching, there would be no reason or motivation to display it to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863